Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Action/Status of Claims
Claims 1-5, 7-21, 23, and 25 are pending in this application and are being examined in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenreich et al. (WO2008019996, with priority to 8/14/2006 and 08/25/2006) and further in view of Billotte et al. (US20030158206, from IDS), Twardzik et al. (US2002/0123465, from IDS), Uhlemann et al. (US2001/0021404), and Uhlemann et al. (US4946654 same as EP0163836 which is cited in Uhlemann) “Uhlemann II”.
	Applicant’s claims are directed to a carrier pellet which comprises at least one physiologically well-tolerated pH regulator and at least one binder. Nothing else is contained in the carrier pellets as the instantly claimed method steps report that the solvent is removed/evaporated away with a drying gas flow. Thus the carrier pellet that is made from the disclosed solution will comprise from 86-99% if we maintain two significant figures) by weight of the pH regulator (as you can figure this as the whole amount would be for example like calculating 35 (30+5) and 30 parts of the 35 parts is pH regulator = 85.7% which is 86% with two significant figures and on the high end of the range 80 parts of pH regulator with 0.5 parts of binder, would be 80/80.5 which is 99% in two significant figures). 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 10, 21, and 23, Eisenreich teaches carrier pellets/cores/core materials which are formed from a similar process whereby a solution is sprayed over seeds of the pH regulator (See pg. 93, ln. 16-pg. 94, ln. 3, wherein they teach dissolving or dispersing the pH regulator and binder in a liquid and spraying it (which obviously uses a nozzle if it sprayed) over the seeds of pH regulator in some time of agitated device, might be a fluidized bed but does not expressly say; and then discharging the carrier pellets from the unit wherein they have already had the solvent evaporated so some type of spray drying in some agitated apparatus has occurred) and teaches wherein these cores are isolated for further processing, and Eisenreich teaches wherein these carrier pellets/cores/core materials comprise and/or can even consist of pH modifiers, specifically teaches wherein they comprise between 30 and 100% of pH modifiers which reads on the claimed range of 86-99% that are instantly claimed/taught and wherein the pH modifiers are not limited and include organic acids, bases, and buffers and is selected to control the solubility of the pharmaceutical with which it is used, e.g. flibanserin, which reads on claim 10 because the pH modifier of Eisenreich has a regulating effect in physiological surrounds such that the pH value is lowered or increased and the bioavailability/solubility of the pharmaceutically active substance, e.g. flibanserin in Eisenreich, is made possible/ore increased (See pg. 42, ln. 11- pg. 44, ln. 31) and wherein the core material/carrier pellet can further comprise a binder in amounts of 0-50% by weight, preferably 0.1-25, and even more preferably from 3-6% which read on/encompass the instantly claimed ranges of binder that are instantly claimed/taught of 0.5-14% by weight which also reads on the claimed quantity ratios of pH regulator to binder in the carrier pellet which are claimed, specifically 6:1-99:1, and Eisenreich teaches wherein the binder is selected from hydroxypropylmethyl celluloses, alginates, polyvinylpyrrolidones, methyl celluloses, etc. (pg. 44, ln. 23-26; pg. 45, ln. 7-pg. 46, ln. 2). Thus, the carrier pellets/cores/core materials of Eisenreich which are taught to only comprise pH modifier and binder do not contain drug and read on the instantly claimed cores which comprise no pharmaceutical active substance. 
Regarding claim 2, Eisenreich teaches wherein their cores/core materials/carrier pellets which read on the claimed carrier pellets, have sizes of from 0.2-2mm and most preferably from 0.4-1.5 mm which reads on the claimed range of 50 micron to 1.5 millimeters (See pg. 46, ln. 17-18).
	Regarding claim 3-5 and 25, Eisenreich teaches wherein their cores/core materials which read on the claimed carrier pellets may be spherical which would read on the claimed essentially spherical and wherein the cores have the claimed sphericity of from 0.8 to 1.0 and 0.9-1.0 as are instantly claimed and wherein the length-width ratio is from 0.8-1.0 (See pg. 46, ln. 17-18). 
	Regarding claim 7, Eisenreich teaches collections of carrier pellets and wherein they are sieved to control the size which would obviously lead to collections/combinations of carrier pellets wherein at least two of the pellets contained within the combination have essentially the same size (See pg. 77, ln. 29-pg. 78, ln. 5).
	Regarding claims 11-12, Eisenreich teaches wherein the at least one pH regulator/pH modifier comprises at least one organic acid, selected from applicant’s preferred groups, specifically citric acid, tartaric acid, fumaric acid, malic acid, succinic acid, etc. which are particularly preferred by Eisenreich (See pg. 44, ln. 1-3; pg. 43, ln. 18-32).
	Regarding claims 13-15, Eisenreich teaches wherein the at least one pH modifier/pH regulator comprises an acidic or basic salt, and wherein the at least one pH modifier/pH regulator can comprise a buffer system comprising an organic acid and salt of the organic acid or an organic base and salt of the organic base, wherein the buffer system stabilizes the pH, more specifically Eisenreich teaches wherein the buffer system can comprise citric acid and a citrate or tartaric acid and tartrate (See pg. 44, ln. 5-11; pg. 44, ln. 13-21; pg. 42, ln. 13-pg. 44, ln. 21).
	Regarding claims 16 and 20, Eisenreich teaches wherein the pH regulator acts in physiological surroundings as pH-increasing, pH-lowering or pH-stabilising and wherein the pH 
	Regarding claim 8, Eisenreich teaches one or more carrier pellets according to claim 1 and wherein they are further/later coated on the outside with a pharmaceutically active substance (See pg. 42, ln. 11- pg. 44, ln. 31; pg. 33, ln. 23-pg. 34, ln. 7).
	Regarding claim 9, Eisenreich teaches a method of releasing a pharmaceutically active substance the method comprising introducing one or more pharmaceutical formulations according to claim 8 into physiological surroundings and wherein the one or more carrier pellets/cores/core materials releases the pharmaceutical active substance into the surroundings (See Claims 14-16, 23; examples; See pg. 42, ln. 11- pg. 44, ln. 31).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-5, 7-21, 23, and 25, if applicant’s method steps leading to the claimed carrier pellets do actually differentiate the pellets, specifically the steps of starting the spray drying without seeding and using a fluidized bed which appear to be the only steps different from those of Eisenreich, as Eisenreich does not specifically teach wherein their carrier pellets are formed in a fluidized bed without seeding by small particles of the same pH regulator that is being sprayed in the solution/dispersion (as can be seen in the core making examples (see Eisenreich pg. 93, ln. 16-pg. 94, ln. 3). Then this deficiency in Eisenreich is addressed by Uhlemann II and Uhlemann. 
Uhlemann II teaches that there are two methods to form the necessary nuclei for growth of the particles via spray drying in a fluidized bed, and that is firstly to form them in the fluidized bed itself by non-impacting solidifying spray drops wherein the spray is sprayed into the bed from the bottom of the fluidized bed which appears to be same as applicant’s process without seeding or Uhlemann II teaches that the second process is to use nuclei/particles already 
Uhlemann teaches that it was known to form spherical particles via spray drying in fluidized beds using cores generated by the method of Uhlemann II (See [0032, EP163836 is the same as US 4946654, Uhlemann II]; Claims 2 and 4).

	Regarding claims 17-19, Eisenreich does not specifically teach wherein the pH regulator comprises at least one organic base selected from a purine base, a pyrimidine base, and a mixture thereof, more specifically the purine and pyrimidine bases specifically claimed in claims 18-19. However, Eisenreich does state that any pharmaceutically acceptable organic base works in their carrier pellets as is discussed above. These deficiencies in Eisenreich are addressed by Billotte and Twardzik
Billotte teaches intranasal drug formulations wherein xanthine(s) bases are added to the composition for use as pH regulator(s)/solubility enhancers ([0017-0018]).
Twardzik teaches the addition of cytosine to TGF-a polypeptides to increase their stability and solubility (and because they are weak bases they would regulate the pH upon administration) in compositions for oral administration ([0053]; [0085]).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to form the spherical particles of Eisenreich using a fluidized bed and not seeding the bed prior to spraying the solution into the bed as is instantly claimed because it was already known in the art to form spherical granules having the same sphericity as is instantly claimed by spraying the solution for forming the cores into the bottom of the fluidized bed to form the necessary nuclei from which 
It would have been obvious to one of ordinary skill in the art to use xanthine/xanthines or cytosine as pH regulators in the carrier pellets/core materials of Eisenreich in order to develop the method of the instant claims because Eisenreich teaches that the organic bases and that any bases used in pharmaceuticals can be used in their particles and that the choice depends on which drug the particles are being formulated with and Billotte and Twardzik teach that purine and pyrimidine bases specifically xanthine/xanthines and cytosine are useful for solubilizing drugs which need a weakly basic pH for adequate dissolution/bioavailability and wherein the drugs formulations are known to be formulated into pellets/granules which are readily formed via spray drying/fluidized bed method.
It would have been obvious to one of ordinary skill in the art to optimize the amount of pH regulator and binder in the spherical cores of Eisenreich or the spherical cores of Eisenreich as formed via the methods of Uhlemann II and Uhlemann as is discussed above because In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."; In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s arguments with respect to the first rejection that the particle of Eisenreich made by the method of Eisenreich are different from the instantly claimed particles are persuasive because as is argued by applicant’s in Eisenreich’s disclosed method the seed cores are made from pure pH regulator is persuasive and this rejection has been withdrawn. However, the second rejection with Eisenreich in view of Uhlemann is maintained for the following reasons. Firstly, applicants argue that Eisenreich makes their particles in a specific ways because they have specific chemical and physical compositions. The examiner In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). Especially since Eisenreich specifically teaches that their controlled release system can be prepared by conventionally known methods (See pg. 77, ln. 25-27), which include the methods of Uhlemann and Uhlemann II as is discussed above, especially since they teach that the core material comprising the pH modifier may contain roughly spherical particles of the desired size containing a defined amount of pH modifier(s) which can be produced by methods known and established in pharmaceutical technology, which includes the methods of of Uhlemann and Uhlemann II as discussed above (See Eisenreich pg. 77, ln. 29-pg. 78, ln. 1), further in the discussion of the core material in Eisenreich, Eisenreich teaches that the core material contains/comprises at least one pH modifier (organic acid, base or buffers which are not limited) and on pg. 44, expressly teaches that the core material used is preferably a pharmaceutically acceptable pH modifier to which preferably 0.1-25% by weight of a suitable binder is optionally added, e.g. the entire core material can be just the pH regulator, e.g. in amounts of 99% to 1% 

Conclusion
	Claims 1-5, 7-21, 23, and 25 are rejected.
Applicant's amendment necessitated the new/revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN E HIRT/Primary Examiner, Art Unit 1616